'El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El apelado solicita la desestimación del presente recurso porque el escrito de apelación no fue notificado “en la forma y manera que la ley y la jurisprudencia consignan.” Esta moción viene acompañada de copia certificada del escrito de apelación, además de un certificado de notificación por correo suscrito por el abogado del apelante y radicado en secretaría con el escrito de apelación.
En respuesta a esta moción, el apelante ba presentado un recibo firmado por el abogado del recurrido como prueba de la entrega del sobre conteniendo el escrito de apelación que Labia sido enviado por correo certificado. Esa entrega del escrito de apelación constituyó una notificación personal, y el recibo suscrito por el letrado del apelado equivalió a admitir que se hizo tal notificación. Esto elimina cualquier cuestión relativa a la validez de la notificación sustituta, o a la forma ■ y suficiencia de la prueba de tal notificación. Heinlen v. Heilbron, 94 Cal. 636.
La jurisdicción de este tribunal depende del hecho de la notificación. Si ese hecho no aparece de la faz de los autos, puede demostrarse con prueba áliumde, y al ser así establecido es suficiente respuesta a una moción de desesti-mación. Sutter County v. Tisdale, 128 Cal. 180.

No ha lugar a la moción.